          CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


MARCQUISE MURPHY and RATANYA
ROGERS, individually and on behalf of all               Case No. 19-cv-1929 (ECW)
others similarly situated,

                     Plaintiffs,

v.                                                 PRETRIAL SCHEDULING ORDER

LABOR SOURCE, LLC d/b/a CATSTAFF
d/b/a ONE SOURCE STAFFING AND
LABOR, and BLUSKY RESTORATION
CONTRACTORS, LLC,

                     Defendant.


       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of

this Court, and in order to secure the just, speedy and inexpensive determination of this

action, the following schedule will govern these proceedings unless modified pursuant to

Local Rule 16.3 or sua sponte by the Court.

       This Pretrial Scheduling Order has been prepared with the input of counsel for the

parties and the parties are required to diligently work to meet the deadlines. This

includes, but is not limited to, promptly bringing disputes to the Court through its

procedures for resolving non-dispositive motions where the parties have not been able to

resolve those disputes through a diligent, good faith meet and confer process. In other

words, simply because this schedule establishes a deadline for filing a particular non-

dispositive motion does not mean that a motion brought by that deadline will

automatically be considered to have been timely filed if the relief sought by the motion is
          CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 2 of 11




likely to impact the parties’ ability to meet the other deadlines in this Order and if it

appears that with the exercise of diligence, the motion could have been brought sooner.

       The parties are expected to work cooperatively throughout this litigation to narrow

the issues in dispute, to use reasonable, good faith and proportional efforts to preserve,

request, identify and produce relevant information and resolve discovery disputes, and to

keep the Court timely informed of developments in the case that could significantly affect

the case management schedule. 1

TELEPHONE STATUS CONFERENCE

       A telephone status conference to update the Court on discovery, Plaintiffs’

anticipated motion for conditional certification, the timing of private mediation, a

deadline for amendment of the pleadings, and any other issues the parties wish to raise is

scheduled for February 1, 2021, at 9:00 a.m. Chambers will circulate dial-in

information in advance of the status conference. The parties should file a proposed

agenda for the February 1 status conference on January 25, 2021.

PRESERVATION OF DOCUMENTS AND ELECTRONIC DISCOVERY

       The parties have discussed the scope of discovery, including relevance and

proportionality and any issues about preserving discoverable information. The parties

will further discuss a plan and protocol for any electronic discovery and any preservation

issues and, if necessary, will present any disputes to the Court by December 31, 2020 by


1
       Parties who agree by stipulation to seek a modification of this Scheduling Order
may submit the stipulation with the proposed order to the Court without a motion and do
not need to file a formal motion; however, the stipulation must meet the requirements of
Local Rule 16.3.

                                               2
            CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 3 of 11




filing a draft of the proposed protocol and the parties’ respective proposals on CM/ECF.

Each party may also file a short letter in support of its proposals with the draft of the

proposed protocol and should indicate whether they seek argument as to any disputes in

the December 31 filing. The parties are advised that an e-Discovery Guide is available

on the Court’s website http://www.mnd.uscourts.gov.

MOTION FOR CONDITIONAL CERTIFICATION

       Plaintiffs shall file their motion for conditional certification no later than March 1,

2020. As stated above, the Court will hold a telephonic status conference regarding this

motion on February 1, 2020, at 9:00 a.m..

MOTION FOR CLASS CERTIFICATION

       1.      Plaintiffs shall file their motion for Rule 23 class certification along
               with supporting materials, including expert reports, on or before
               October 15, 2021.

       2.      The parties should meet and confer regarding the remainder of the
               briefing schedule in view of the declarations and expert reports, if
               any, filed by Plaintiffs, in support of their class certification motion.
               The Court will hold a status conference on October 22, 2021 at 9:00
               a.m. to resolve any disputes regarding the briefing schedule and set a
               date for the hearing.

DEADLINES FOR INITIAL DISCLOSURES

       1.      The parties must make their initial disclosures under Fed. R. Civ. P.
               26(a)(1) on or before December 18, 2020.

PRE-CLASS CERTIFICATION MOTION DISCOVERY LIMITATIONS

       The following pre-class certification motion discovery limitations apply:

       1.      No more than a total of 25 interrogatories, counted in accordance
               with Rule 33(a), shall be served by each named party on another
               named party.



                                               3
            CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 4 of 11




       2.      No more than 50 document requests shall be served by each named
               party on another named party. Objections to document requests
               must meet the requirements of amended Rule 34(b)(2)(B)-(C). If the
               responding party is producing copies of documents or copies of
               electronically stored information and the copies are not produced
               with the responses, another reasonable time must be specified in the
               response. If the requesting party disagrees that this is reasonable, the
               parties must meet and confer to agree on the timetable for
               production.

       3.      No more than 50 requests for admissions shall be served by each
               named party on another named party.

       4.      No more than 105 hours on the record of factual depositions,
               excluding expert witness depositions, shall be taken by each side.
               Absent an agreement of the parties or a court order, no deposition
               under Rule 30(b)(1) will exceed 7 hours on the record.

       5.      Counsel are expected to meet and confer in good faith regarding
               requests for additional discovery and deposition time beyond the
               limits set forth in this section. If they are not able to resolve any
               disputes, they should promptly raise them through formal motion
               practice or informal dispute resolution.

DISCOVERY DISPUTES

       Before moving for an order relating to discovery, the movant must request an

informal conference with the Court. The purpose of this call is to explore narrowing the

discovery dispute, confirm that informal dispute resolution is considered, and to discuss

the most efficient way to brief disputed issues. Accordingly, before moving for an order

relating to discovery, the movant must request an informal conference with the Court by

submitting a SHORT JOINT EMAIL to chambers at

Magistrate_Wright_Chambers@mnd.uscourts.gov stating:

               a)     the discovery dispute;

               b)     whether all parties agree to informal dispute resolution; and



                                               4
          CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 5 of 11




              c)     any other information that would be helpful to the parties and
                     the Court in resolving the dispute in a just, speedy, and
                     inexpensive way. No attachments are permitted. The Court
                     will then schedule a conference call.

       The informal conference is required to ensure that the dispute is presented and

resolved consistent with Fed. R. Civ. P. 1. It does not mean that the parties all concede to

informal dispute resolution.

NON-DISPOSITIVE MOTIONS

       If a non-dispositive motion is filed, it must comply with the Electronic Case Filing

Procedures for the District of Minnesota, Local Rules 7.1, and for discovery motions,

also be in the form prescribed by Local Rule 37.1.

       The “Meet and Confer” requirement must include attempts to meet and confer

through personal contact, rather than solely through correspondence.

       All non-dispositive motions must be scheduled for hearing by calling Theresa

Anderson, Courtroom Deputy/Judicial Assistant to Magistrate Judge Wright, at 651-848-

1890, prior to filing. Even if the parties agree that a motion can be submitted on the

papers without oral argument, Ms. Anderson must be contacted to set the date for

submission of the matter to the Court. The matter will be deemed submitted upon receipt

of the last filing. The Court will determine whether to hold a hearing.

       Ideally, if the parties are not able to resolve their dispute following their meet and

confer and motion practice is necessary, the parties would jointly contact the Court to

obtain a hearing date that works for both sides.

       Once the moving party has secured a hearing date, it must promptly serve and file



                                              5
          CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 6 of 11




the notice of hearing informing all parties of the nature of the motion and the date, time

and location of the hearing. The moving party may serve and file the motion and

remaining motion papers in accordance with the dates prescribed by Local Rule 7.1,

unless a different briefing schedule is set. A party may not call chambers and secure a

hearing date or “hold” a hearing date without that party promptly serving and filing a

notice of hearing.

       Counsel may not notice additional motions for hearing on an already existing

hearing date without first contacting the Court for permission.

       Local Rule 37.1 governs the form of discovery motions. Counsel must adhere to

the Rule; however, they should prepare their documents to offer a clear presentation of

the discovery dispute in an efficient and effective way. The status of each dispute should

be clear to the Court without having to cross-reference multiple exhibits. Your

arguments should be precise. To the extent a burden is asserted, support for this position

must be included. One suggested approach is set forth below.

Insert the actual discovery request

Insert the actual response and objections

Insert position after meet and confer to make clear any compromise positions offered by
either side

Legal argument

Specific relief sought




                                             6
          CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 7 of 11




       The Court will give the parties permission to exceed the word limits for their

memorandum if the additional words will help avoid the need to cross-reference multiple

exhibits in order to understand the:

          • requests at issue;

          • responses and basis for objections;

          • parties’ positions after their meet and confer sessions;

          • legal arguments; and

          • specific relief sought.

       If a party seeks to exceed the limits, they must obtain permission by filing and

serving a letter pursuant to Local Rule 7.1(f)(1)(D). The letter should reference this

Scheduling Order.

INFORMAL DISPUTE RESOLUTION

       Prior to initiating any non-dispositive motion, parties should consider whether the

matter can be informally resolved without a formal non-dispositive motion. If an

informal dispute resolution (“IDR”) process is used, the matter is not briefed and

declarations and sworn affidavits are not filed. Therefore, all parties must agree to

participate informally before the Court will consider IDR. If there is no agreement to

resolve a dispute though IDR, then the dispute must be presented to the Court through

formal motion practice.

       If the parties agree to pursue the IDR process, the parties must jointly contact

chambers to schedule a telephone conference. The parties will then be allowed to each

submit a short letter setting forth the issue(s) to be resolved. If not otherwise specified by

                                              7
           CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 8 of 11




the Court, the letter submissions shall be no more than three (3) pages in length and

should be served and submitted at least two (2) business days before the telephone

hearing.

       If the parties wish to proceed with IDR in a manner other than that outlined above,

they should notify chambers of their specific proposal when they jointly contact

chambers to schedule the telephone hearing.

DISPOSITIVE MOTIONS AND TRIAL READY DATE

       Within ten (10) days after an order issues on Plaintiffs’ motion for class

certification, the parties should file a proposed schedule addressing any remaining fact

and expert discovery, dispositive motions, and the trial ready date. The Court will then

hold a status conference to address any disputes and set the remaining schedule.

PROTECTIVE ORDER

       The parties intend to seek a protective order. The parties shall jointly submit a

proposed Protective Order, identifying any terms on which the parties disagree, on or

before December 31, 2020. The parties are encouraged to consult the Court’s suggested

protective order form in preparing a proposed protective order for entry by the Court

(https://www.mnd.uscourts.gov/sites/mnd/files/forms/Stipulation-for-Protective-Order-

Form.pdf or https://www.mnd.uscourts.gov/sites/mnd/files/Forms/Stipulation-for-

Protective-Order-Form.docx). No protective order may include language purporting to

obligate the Court or the office of the Clerk of Court to destroy or return confidential

documents to the parties after the conclusion of the case. If the parties use the Court’s

suggested protective order form, the parties should consider whether they want to permit


                                              8
          CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 9 of 11




the retention of documents in addition to those submitted to the Court (for example,

correspondence that quotes or describes a confidential document) and draft their

proposed protective order to reflect that decision. The parties are also reminded that their

Stipulation for Protective Order must be filed on CM/ECF and a Word version of the

document must be e-mailed to the chambers e-mail box at

Magistrate_Wright_Chambers@mnd.uscourts.gov.

       The absence of a protective order entered by the Court will not be a basis for

withholding discovery or disclosures. If any document or information responsive to

discovery served in this case is deemed confidential by the producing party and a

protective order has not yet been entered, the document shall be marked “Confidential” or

with some other Confidential designation (such as “Confidential - Outside Attorneys

Eyes Only”) by the producing party and disclosure of the Confidential document or

information shall be limited to each party’s outside attorney(s) of record and the

employees of such outside attorney(s). After the Court enters a protective order, such

documents and information shall be treated in accordance with the protective order.

PRIVILEGE/PROTECTION

       The parties agree to follow the procedure set forth in Fed. R. Civ. P. 26(b)(5)(B)

regarding information produced in discovery that is subject to a claim of privilege or

protection as trial-preparation material. Pursuant to Fed. R. Evid. 502, the inadvertent

production of any documents in this proceeding shall not constitute a waiver of any

privilege or protection applicable to those documents in any this or any other federal or

state proceeding.


                                             9
         CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 10 of 11




HANDLING OF SEALED DOCUMENTS FILED IN CONNECTION WITH ALL
MOTIONS

      Counsel must be familiar with Local Rule 5.6 on filing documents under seal in

civil cases, effective February 27, 2017, and any amendments to that Local Rule. If a

joint motion regarding continued sealing is filed pursuant to LR 5.6, it must comply with

the Local Rule. For example:

      (A)    Joint Motion’s Contents. The joint motion must list by docket

      number each document filed under temporary seal in connection with the

      underlying motion and, for each such document:

             (i)     briefly describe the document;

             (ii)    explain why the parties agree that the document or

                     information in the document should remain sealed or be

                     unsealed or, if the parties disagree, briefly explain each

                     party’s position; and

             (iii)   identify any nonparty who has designated the document or

                     information in the document as confidential or proprietary.

      (B)    Party to File Joint Motion. Unless the parties agree or the magistrate

      judge orders otherwise, the party who filed the first document under

      temporary seal in connection with the underlying motion must file the joint

      motion.

      The Advisory Comments to the Local Rule provide that the “joint motion must be

filed using the Joint Motion Regarding Continued Sealing Form, which is available on



                                             10
         CASE 0:19-cv-01929-ECW Doc. 102 Filed 12/04/20 Page 11 of 11




the court’s website.” The current form includes a list of example explanations in a

footnote. The designation of material as confidential or protected by any party pursuant

to a protective order during the course of discovery as the sole basis for filing the material

under seal is not a sufficient explanation to justify continued sealing.

See https://www.mnd.uscourts.gov/sites/mnd/files/forms/Joint-Motion-Form.pdf.

SETTLEMENT DISCUSSIONS

       The parties are exploring private mediation, and will update the Court on this issue

during the telephonic status conference set for February 1, 2021 at 9:00 a.m.

       The Court may sua sponte schedule status conferences or settlement conferences

to explore options for alternative dispute resolution. In addition, the Court will in its

discretion consider joint or ex parte requests that the Court schedule a settlement

conference or otherwise assist in settlement negotiations, provided that the content of any

ex parte request shall be strictly limited to the topic of settlement and shall not comment

on any matter that may come before the Court for a ruling. Such requests shall be

submitted by email to Magistrate_Wright_Chambers@mnd.uscourts.gov. The Court will

treat ex parte requests as confidential unless otherwise advised.


Date: December 4, 2020

                                    s/Elizabeth Cowan Wright
                                    ELIZABETH COWAN WRIGHT
                                    United States Magistrate Judge




                                             11
